1:20-mj-06045-JEH # 1   Page 1 of 21                                           E-FILED
                                                   Tuesday, 10 March, 2020 02:55:43 PM
                                                          Clerk, U.S. District Court, ILCD




                                       s/Scott Gamboe




                                 s/Jonathan E. Hawley
1:20-mj-06045-JEH # 1   Page 2 of 21
1:20-mj-06045-JEH # 1   Page 3 of 21
1:20-mj-06045-JEH # 1   Page 4 of 21
1:20-mj-06045-JEH # 1   Page 5 of 21
1:20-mj-06045-JEH # 1   Page 6 of 21
1:20-mj-06045-JEH # 1   Page 7 of 21
1:20-mj-06045-JEH # 1   Page 8 of 21
1:20-mj-06045-JEH # 1   Page 9 of 21
1:20-mj-06045-JEH # 1   Page 10 of 21
1:20-mj-06045-JEH # 1   Page 11 of 21
1:20-mj-06045-JEH # 1   Page 12 of 21
1:20-mj-06045-JEH # 1   Page 13 of 21
1:20-mj-06045-JEH # 1   Page 14 of 21
1:20-mj-06045-JEH # 1   Page 15 of 21
1:20-mj-06045-JEH # 1   Page 16 of 21
1:20-mj-06045-JEH # 1   Page 17 of 21
1:20-mj-06045-JEH # 1    Page 18 of 21




                        s/Scott Gamboe




                             s/Jonathan E. Hawley
1:20-mj-06045-JEH # 1   Page 19 of 21
1:20-mj-06045-JEH # 1   Page 20 of 21
1:20-mj-06045-JEH # 1   Page 21 of 21
